Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on April 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,227,173, 9,650,200 and 8,419,911 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 6-8, 10, 12-15, 18, 25-28 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest the aerosol container, as recited by claims 1, 6-8, 10, 12-15, 18, 25-28 and 31, particularly wherein an angle β, as viewed in a longitudinal cross-section of the dispensing head, between (i) an inner surface of the distal part of the dispensing head having the foodproduct shaping projections and (ii) an inner surface of the first part of the foodproduct receiving space of the dispensing head, ranges from about 60 degrees to about 120 degrees.  The inner surface of the distal part of the dispensing head having the foodproduct shaping projections in Cockings et al. (US 2005/0193744) is curved (fig. 2), and thus Cockings et al. does not disclose an angle β as instantly claimed.  Turk (US 2,892,575) does not disclose or show a longitudinal cross-section of the dispensing head along the inner surface of the distal part of the dispensing head having the foodproduct shaping projections, and thus an angle β as instantly claimed cannot be determined in Turk.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744